Animal transport (debate)
The next item is the debate on the oral question to the Commission by Mr Parish, on behalf of the Committee on Agriculture and Rural Development, on animal transport - B6-0496/2008).
author. - Mr President, I rise here today to ask this oral question on behalf not only of the Committee on Agriculture and Rural Development but also of the Animal Welfare Intergroup, because I believe that we have a very strong agriculture in the European Union. However, in order to have a strong agriculture, we must also have a strong welfare policy, because I believe the future of European agriculture is very much of a high-quality product and one that has very good welfare standards. We can use this to promote our products in a positive way, and this is why transport of animals is not only a motive but it is essential to have the right legislation in place.
In many ways, I want to concentrate this morning on the fact that we have legislation in place. We can argue whether this is sufficient or not, but the main thing at the moment is to check this legislation and be absolutely sure that Member States are complying with it, because we know, for instance, that there are problems in some Member States between national governments putting the legislation in place and the regional governments having to implement it. Then there are problems. At the end of the day, it is the animals that suffer.
I could highlight many things, but one particular thing we have problems with in Europe is horse transport. A lot of horses at the end of their careers land up in salami in Italy and they do not travel under the best conditions in any respect. We have had many of these vehicles followed through our own Member States of the European Union where the rules have not been complied with, the lorries have not stopped at the right times, the vehicles have not been of the right type and they have not had proper air conditioning or proper water, and these things cannot be allowed to go on.
I often stand up and tell the Commission not to add costs, but in many ways, when animals are going to slaughter, if the cost of transport is greater because they have to do a good job, they have to have the right vehicles and they must not overcrowd those vehicles, then I say, well, so be it! Because many times, instead of the animals for slaughter travelling long distances, they should be killed in the Member State and travel as chilled meat. Therefore, we have much to do on this.
I also would say to you that Mr Kyprianou, the previous Commissioner for DG SANCO, also gave us the reassurance when he was Commissioner that not only would he implement the present legislation properly but also he would revisit the situation at the end of the term. We are moving very fast now towards the end of this parliamentary session and the end of this present Commission and I would call on Ms Vassiliou, who has been a very good replacement for Mr Kyprianou, to honour that commitment, because animal transport is one of those things that we have to take incredibly seriously.
We have made these points many times before, but we are a civilised society and in many ways a civilised society is judged very much in the way it treats not only its people but also its animals. Therefore, I cannot, as I have said, emphasise this enough.
My final points are on the oral question itself and that the Animal Transport Regulation has been in force since 2007. The Commission should, therefore, have received the first annual reports from the Member States on the enforcement of the regulation. Can the Commission give an account of which Member States have forwarded their reports? Has the Commission already carried out a preliminary analysis of the reports which would allow some statements to be made on the shortcomings and difficulties, but also on the major achievements, in the enforcement of legislation? Will the Commission consequently prepare a report on enforcement processes of the regulation in the Member States? Such an analysis would be essential in the context of planning a revision of the Animal Transport Regulation. Therefore, Commissioner, I would like answers to these questions.
Mr President, ladies and gentlemen, I quite agree with the opinion of Mr Parish that the way we treat animals, including livestock, is a question which undoubtedly involves both ethics and civilisation. The Commission is aware that the transportation of animals for commercial purposes may cause serious suffering to animals. Such suffering is inflicted particularly on so-called low-value animals such as animals for slaughter. The enforcement of laws on long distance transport is not satisfactory. In recent months the Commission has obtained reports on cases of cruelty to animals. The Commission continues to support the best available options for improving the situation. The ultimate aim is a better enforcement of EU laws and thus, healthier animals and decent living conditions for the relevant animals. A study carried out by the joint research centre concluded that new and more effective control systems, such as monitoring transport with the help of satellite positioning systems, would help to improve the situation and enable a more transparent implementation of the rules. The use of these new technologies would also help to reduce the administrative burden on intra-state authorities and organisations.
Before this mandate expires, the Commission is also considering proposing new standards based on the results of scientific research relating to transportation times, numbers of loaded animals and numbers of loaded animals in vehicles. The Commission is assessing the implementation of EU law based on reports provided by the Member States under existing EU regulations. The information contained in these reports is combined with the results of on-the-spot checks performed by veterinary experts in the Member States. The results of these checks performed by Commission experts are published on the Commission's website. An assessment is also under way in respect of data from reports published by international non-governmental organisations active in this area.
Most Member States have already submitted reports on animal transportation in 2007 to the Commission. At the end of 2008, reports were still outstanding from Cyprus, Lithuania, Malta, Bulgaria and Luxembourg. They were reminded by the Commission of their obligation and the situation will be monitored closely. However, Regulation (EC) No 1/2005 does not require the Commission to produce a report on progress with enforcing the regulation in the Member States. The Commission agrees that enforceability is a key aspect of any proposed law. The Commission is consequently paying close attention to an analysis of the Member State reports and a possible future amendment of the Community's regulations in this area.
on behalf of the PPE-DE Group. - Mr President, let us first of all look at the background to this. The eight-hour mandatory time limit for animals in transport was agreed in December 2004 and entered into force in January 2007 across all 27 Member States, with special derogations applying to longer journeys where it could be demonstrated that vehicle standards had been upgraded, providing animals with access to water, temperature control, adequate ventilation, and where frequent rest periods were incorporated into the journey time.
Special derogations were also permitted for remote rural areas and islands, like Orkney and Shetland in my own constituency, for instance, where longer journey times are unavoidable. In these cases, however, special bedded units with access to water have been designed so that the animals can be transported in relative comfort. In addition, a complete transport ban was introduced on certain animals such as calves under 10 days old and lambs less than one week old.
I report with some satisfaction that these transport rules have been strictly observed, particularly in countries like Scotland, where we continue to maintain some of the highest levels of best practice in the whole of the EU. But I am concerned at reports that, as Neil Parish has told us, these rules are not being similarly observed in other parts of the EU, particularly in some of the southern Mediterranean Member States and in some of the new East European accession states and particularly, again as Neil Parish stressed, where the transport of horses for slaughter is concerned.
Animal welfare NGOs are still producing evidence of horrific abuse, with horses and sometimes other livestock being transported over vast distances in searing heat, with no access to water or proper ventilation, with no rest periods, packed into overcrowded trucks. As their journeys progress, these animals become increasingly exhausted and dehydrated, some succumb to heat stress and can be seen desperately panting and gasping for air and, in the worst cases, many die. This practice has to be stopped and strict adherence to the regulation must be observed in all Member States.
I support the terms of Neil Parish's oral question today, which seeks to check on the level of compliance with these measures. I hope that the Commission can now provide us with this information and reassure us that steps are being taken to ensure the rigorous implementation of the eight-hour transportation limit for animals, with the appropriate derogations that I mentioned, and to stop the cruel breach of the existing EU regulations that still goes on.
Mr President, ladies and gentlemen, for some European countries, depending on their geographical location - as Mr Stevenson indicated - as well as their land area and the size of their trade flows, the transport of animals is a subject of particular importance.
Commissioner, I would like to refer to two specific issues. Firstly, it still seems clear to me that the Commission encounters difficulties in conducting an analysis of the situation throughout Community territory. Although, by virtue of the current regulation, Member States should - as we have seen - produce a report each year of the inspections conducted in the previous year, the regulation does not lay down a minimum number of inspections and neither does there appear to be uniformity in relation to the statistical basis. This prevents a comparison of the data reported by the various countries. Commissioner, I think that for the benefit of all concerned, this situation should be rectified as soon as possible.
However, a second matter also concerns me. In your speech, you described animals being transported for slaughter as of low value. Commissioner, I absolutely disagree with you. Personally, I consider them to be of high economic value and I am sure that the industry agrees with me. As this is the case, and this meat has a high economic value, correct transport conditions are essential whatever the final destination - even if it is the slaughterhouse - and whatever the distance travelled. In other words, it is a significant - in fact the major - concern that these animals are transported under favourable conditions.
I would ask you, therefore, to take these considerations into account in the proposed changes to the regulation upon which the Commission is working. We know that, as well as new technologies, the reform will address changes in respect of the maximum transport time - as has been said here - and the maximum and minimum temperatures for transporting animals.
I ask you again Commissioner, and I ask the Commission, that, before amending such fundamental features, a solid scientific basis for the changes proposed should be sought and found. Furthermore, I would ask you that, as long as we do not have this solid scientific basis, which is currently lacking for some of the issues, we should refrain from surreptitiously introducing the proposed amendments to the prevailing regulations in reports that have nothing to do with transport - I am talking about the protection of animals at the time of slaughter, a report upon which we are now working. I think that in matters of such importance and significance, we should all - Commission and Parliament - put our cards on the table.
Mr President, Commissioner, I would like to say that I am a little disappointed that after four years, we still have not seen a proposal from the Commission as to how we can tighten up the legislation on animal transport. There have been good intentions and constructive cooperation between Mr Kyprianou, and now also Mrs Vassiliou, and Parliament. However, when will we have a proposal? This is something I would very much like to know. It is also important that we achieve proper enforcement of the legislation. It is important to ensure that we actually restrict the transport time for slaughter animals to eight hours. However, we should go further still. We should not simply talk about a time limit. Research has shown that one hour can be too much if the animal is not strong enough to be transported, and longer journeys can be fine if the animal is strong and healthy and is transported under good conditions. We will probably continue to transport breeding animals over long distances and, in this connection, Parliament has, of course, proposed a pilot project for rest stations, where the animals have to rest after 24 hours. I would like to know how this rest station project is progressing. The intention is, of course, to bring together operators of control stations, veterinary authorities, researchers and animal welfare organisations to allow them jointly to define good practice in this area. It is difficult to get such a project off the ground but it is worth the attempt because it is important for our knowledge and research on animal welfare during transport to also be reflected in legislation and in practice.
Mr President, Mr Parish rightly reminded us of something to which we have referred many times in this chamber, namely the fact that the way in which we treat animals reflects on us - on how 'cultured' and civilised we are. There is a lot of cruelty to animals during transport. Certain improvements have been made, by introducing higher standards for transporting animals, but these measures still fall short of the mark.
In my opinion, the appropriate solution, and one which was first proposed a long time ago, would be to limit to the travel time for animals to eight hours, and the total time that animals spend in transit and at the slaughterhouse to twelve hours. We aim to put forward this proposal within the framework of the current work on the Regulation on the protection of animals at the time of slaughter.
Honourable ladies and gentlemen! Arguing for humane measures is one thing, but there is also another argument, namely a financial one (which is more appealing to certain people). The point is that these long-distance transports increase costs which are, ultimately, passed on to the consumer. We should estimate these costs and use them as an argument to finally, after years of debate, place restrictions on animal transports and alleviate the suffering of animals.
Mr President, a civilisation's level of development can be judged by how it treats the most defenceless living creatures found in that civilisation. Judging by how we treat our animals, we are still barbarians.
I remember when Sweden joined the EU what is soon to be fifteen years ago. Many of the discussions before we joined were about animal transport. This was an area in which we were to improve the situation. Then came the first directive in 2005. Yet the conditions for the animals did not improve and we were instead told, at that point, that the monitoring would work from now on, that GPS systems would be introduced from now on, that the drivers would be trained from now on and that the lorries would work better from now on. Five countries have not even bothered to submit a report. I demand that the Commission fines these countries immediately. As regards the other 22 countries, how many checks have they carried out? How have they complied with the rules? Is it working? The answer in many cases is unfortunately not.
Then Mr Kyprianou promised us that he would come back here before the end of his mandate if it was necessary - it is necessary - and if there is public opinion - and there is public opinion! Many of the new Member States are, in fact, small and there is perhaps no need for a 24-hour journey followed by another 24-hour journey. We will have a new slaughter directive which allows mobile slaughterhouses and which will reduce the need for travelling.
We need to revisit the conditions for animals during transport. How many of us would appreciate having four cows or ten sheep in their double bed for 24 hours? That is how densely packed the animals are at present. Or imagine, the chickens on the top level in the lorry are not, in fact, totally prohibited from letting their faeces drop down onto those below. Who would want to be transported under such conditions? I invite all of the EU's agricultural ministers to come with me on a journey from Stockholm to Brussels under the same conditions as the animals. I wonder how many will accept that invitation. Perhaps they would rather amend the legislation.
We talk about costs. The highest cost in this regard is the cost to the environment as a result of the long journeys. There is also a cost in terms of the animals' suffering in connection with the long journeys. However, these long journeys also result in poorer quality meat. They result in a very real reduction in value. An animal that is stressed will produce a much poorer quality meat, and the suffering thus works its way right down the whole chain. Think of the farmer who has put a lot of effort and money into producing a good animal that is then spoilt in the last part of its life.
No, we need a new proposal before the elections. I do not understand how we are to be able to conduct an election campaign if we do not at least have a proposal from the Commission that demonstrates that we will now - finally - improve conditions for animals.
Mr President, the starting point for this discussion is, of course, the fact that animals are sentient beings. Animals have the ability to feel pain, stress and suffering in precisely the same way as we do. We must take account of this when we lay down legislation. This is not currently being done.
More and more animals are being transported within the EU. This is a direct consequence of the internal market. The internal market leads to specialisation. Animals are reared in one place, they are slaughtered in another place and the meat is transported to a third place. Member States are not even permitted to prohibit animal transport for the sake of animal welfare. That really is unacceptable. A Swedish study established just how many animals in total were transported across the borders within the EU. For the EU-15, it was determined that 22 million quadrupedal animals, such as pigs, horses and cows, as well as 500 billion poultry, were transported each year in all directions between the Member States of the EU. This was when the EU comprised 15 Member States. You can only imagine what the figures will be with 27 Member States. They will, of course, be very much higher.
I would like to ask the Commission when we will have the new Animal Transport Directive. Mr Kyprianou did, of course, promise that we would have a new directive during this parliamentary term. Is the Commission able to give us the promise that we in the European Parliament are after, namely a maximum limit of eight hours for animal transport? I would also like to ask Mr Špidla a couple of questions. You say that five Member States have not submitted reports, a state of affairs which is, of course, quite shocking. What do you in the Commission do with these reports from the Member States? Do you analyse them in any way? We in Parliament would like an analysis, a report from the Commission, in which you summarise everything and clearly indicate measures that will enable the conditions under which animals are transported to be changed. So, when will we have the new directive with an eight-hour limit, and can we have an analysis of the reports from the Member States?
on behalf of the IND/DEM Group. - Mr President, it is fascinating as always. No sense of irony again in this Chamber. One of the biggest problems that we have, particularly in the United Kingdom, is the monstrously stupid avalanche of rules and regulations that came to slaughterhouses 10 years ago which managed to close over 1 000 abattoirs in the United Kingdom and gave rise to much longer journey times for animals.
My brother-in-law is a butcher. He owns an abattoir in Yorkshire and at one stage - and this got into the Private Eye magazine - there was a visiting vet supervising a vet supervising a meat inspector supervising two slaughtermen! That is the sort of nonsense that you get when you are dealing with this organisation's rules and regulations. The problem is journey times. Now from Bridlington in my constituency, pigs, sheep and cattle are being transported right the way across England to Manchester because of all these closures of slaughterhouses. That is what we need to address.
I am also talking about the transportation of horses. My colleague, Nigel Farage, tells me that there are countries in the European Union which actually regard horses as food! As an Englishman, I find it absolutely incredible that people would eat their horses. An Englishman would no more eat his horse than he would his dog or his children, but then I suppose that just shows the enormous cultural divide that there is between us and the other countries of this Union.
(Laughter)
Mr President, following that may not be easy! Let me say that I have no difficulty whatsoever with efficient and proper rules governing animal welfare, but I am becoming concerned that we are getting ourselves onto a treadmill, where we are going to so tighten the noose around our agricultural industry that its practical functioning will be rendered impossible. I do see signs of such a development emerging from the Commission consultation on reviewing the maximum travelling times and stock densities in transporting animals.
The Commission, let us recall, failed to get its way in the 2005 Regulation. However, less than two years after it came into effect, it is trying again with an attempt to remove the repeatability of the eight-hour limit. I must say that, for my constituency of Northern Ireland, it would be ruinous, because to export animals - which we do - we are required to undertake a sea journey and if only one period of eight hours is allowed, that would be utterly inadequate and utterly unacceptable.
I would remind the House that such onerous conditions would not compare at all with the huge distances that animals are transported in South America, from whence we happily import! So, yet again, we would be in the business of punishing our own farmers, while caring nothing about what affects the imports we receive.
I have to say that we have to get to a point of getting rid of this obsession of cutting off our nose to spite our face.
(DE) Mr President, Commissioner, ladies and gentlemen, this is another subject on which the discussion very quickly reveals that strong emotions are involved, on the one hand, but also stark realities on the other. I should like to express my particular thanks to the Chairman of our Committee on Agriculture and Rural Development, Mr Parish, for this question. It is an important one - not in order to convey emotions, but to ask the Commission the following quite specific questions. What has happened? How can these developments be verified? Do you have any proof, and if so, what? What figures do you have?
You mentioned a couple of figures, Commissioner, but I firmly believe that discrepancies exist between Member States that go way beyond the fact that some Member States have submitted reports and others have not. What is the situation with regard to implementation? How are the long journeys monitored? How are they monitored in the individual Member States?
Another major problem area requiring urgent discussion is the problems that have arisen as a result of our defining agriculture as merely an economic field and equating things we should possibly be regarding as different. For example, what additional professional training in transport matters should trained farmers be undergoing? How should this be organised, and who would provide such training? Where must farmers show this in order to obtain their qualifications?
To reiterate: farmers are trained to deal with animals, whereas hauliers employ drivers who have possibly never dealt with animals in their whole lives. These are two things that cannot be equated, but to an extent we have been doing so.
The second circumstance that causes major problems is the following. When farmers transport their own calves, they can do so for up to 50 km. Permit me to say at this point that we must indeed give further consideration, as a matter of urgency, to how we can help smaller abattoirs operate economically and thus reduce the need for further journeys.
So, then, farmers are permitted to transport their own animals for 50 km but face problems if they take a neighbour's animal along. That, too, requires some thought. Is the limit set correctly at 50 km, or should we perhaps be seeking the cause of these developments in the abattoirs, too? If farmers transport a horse for leisure purposes, there is no problem, and this Regulation does not apply, but if they transport it to market, the Regulation does apply, and they must meet the requirements. These questions should be discussed and answered in further debates.
(PT) The question of animal transport and welfare is one that, as Mr Parish and others have stated very well, has to be seen essentially from a perspective of civilisation. Limiting animal suffering as far as possible is an ethical imperative that forms part of our cultural heritage, in spite of the apparent paradox that we are seeking to protect their welfare at a time that, for many, will be their last journey.
On the other hand, it must not be forgotten that the price to pay for the implementation of the demanding and financially costly rules in force are problems that distort competition and have a strong impact on the rural development of some regions of the European Union.
Regions and Member States that do not have the capacity to supply certain species from their own markets and are more distant from the centres of production, as is the case with my own country, now have greater difficulties of competitiveness in their industries linked to slaughter and processing, whereas regions and Member States with surpluses are experiencing increased advantages because it has become easier for them to sell products that are already processed, with the inherent advantages in terms of employment and added value.
Once this legislation has been in force for two years, it is fully justifiable that the Commission should supply an assessment that is as extensive as possible, not only on the specific issues of the strict implementation of the regulations concerning transport, but also on the economic and social consequences for the regions and Member States with a low production capacity for some animal species that are important for human consumption.
I think, therefore, that the Commission should respond to these questions as quickly, objectively and fully as possible.
(SL) A large amount of live animal transport passes through Slovenia, mainly originating in Eastern Europe and destined for Italy. In the experience of our veterinary authorities, the applicable European legislation is fairly comprehensive, but somewhat unwieldy and complicated to implement.
The biggest problem in Slovenia concerns inspections, because, now that internal European borders have been abolished, it is difficult to check whether or not lorry drivers are actually stopping at the pre-determined staging posts. I should point out that, because of the size of its territory, Slovenia is not required to have its own staging posts and that it has put arrangements in place with Hungary and Italy instead. We urgently need a uniform solution and one which is uniformly implemented.
Bearing in mind the disastrous situation as regards the transportation of animals over long distances on European roads, the review of the 2005 Regulation should be used as an opportunity to raise standards in animal welfare. Transport is closely linked to the treatment of animals before slaughter, and I agree with those of my fellow members who have taken the view that there are no grounds for permitting transports of a duration in excess of eight hours.
I am, therefore, arguing in favour of the determination of a strict upper transportation limit, but I also support the proposal for the introduction of mobile abattoirs.
(PL) Mr President, the Regulation on the protection of animals during transport is extremely important, and this kind of information is vital. At this juncture, it should be stressed that a large proportion of the imported meat consumed by the citizens of the European Union is not covered by similar regulations. This Regulation is one of the more reasonable regulations on the breeding and slaughter of animals.
I realise that large food corporations often fail to respect labour rights, let alone treat animals in an appropriate way. It is precisely in large companies that the worst kinds of animal abuse take place. This problem rarely affects small or medium-sized businesses. The only solution is to ensure stricter police control, as well as border controls, and to release the names of companies which violate animal rights to the public, so that consumers might avoid them.
Mr President, it is very important that animals are transported to ensure safety and to prevent avoidable suffering. I use this term because animals, as a rule, find any motorised transport frightening. It is important to minimise that where possible.
When regulating for this safety and prevention of suffering, we tend to look at time and distance. This is natural, but it is simplistic in the case of Ireland, which, I remind you, is an island and also a major animal exporter. Time limits and distance when crossing the waters that separate us from the continent and from our markets cannot be the absolute. We heard a recommendation of eight hours, but it takes more than eight hours to get an animal boarded and across water. There is no possibility of taking an animal out to graze in the middle of the Channel.
So I would recommend to you that we look at the conditions under which the animals are transported, particularly in the case of Ireland, rather than just time and distance.
(FR) Mr President, although the Animal Transport Regulation has been in force since January 2007, Member States do not appear to be systematically complying with this regulation, since they are failing to submit the annual reports requested. A comprehensive analysis is therefore problematic since a large amount of the necessary information with regard to the resources allocated for the undertaking of inspections is missing. As a member of animal welfare associations and the Intergroup on the Welfare and Conservation of Animals, I am particularly interested in this issue.
Associations fought relentlessly for decades up until 2007 when directives were finally established in this area in which Member States can now be seen to be displaying a certain degree of laxity. I would even go so far as to say unwillingness because in short, as we know, carrying out checks and inspections is not all that difficult. We know where the abattoirs are, we know where the animals are reared, and we know the routes along which the animals are transported, so where is the problem?
I think that it is important, in this day and age when the public are quite rightly taking a growing interest in animal welfare on the farm, at the slaughterhouse and during transport, that Member States respect these views.
Since I have been given the opportunity to speak, I should like to add that, with regard to transport, irrespective of the length of journeys made, it is essential that local climate conditions are taken into consideration. A journey lasting several hours made in the Netherlands in spring is very different from a journey of the same length made in the middle of summer in a country such as Greece. Should we not make night-time transport obligatory in the latter case?
I should be grateful if you would consider this proposal in the future.
Mr President, in terms of legislation, we are looking at a relatively new regulation on the protection of animals during transport, because it only came into operation in January 2007. While I think we would all hope that everybody was compliant from day one with the many demands of this regulation, it would be quite miraculous were that the case, because it is very detailed and makes huge demands - and rightly so - on Member States and operators.
I welcome today's oral question by Neil Parish, Chair of the Committee on Agriculture and Rural Development, because we want to see whether this regulation works. However, we need, first of all, to know that it is being implemented, because we care about how animals are moved around the European Union.
For countries like Ireland with a huge livestock sector, there has been an enormous amount of work done to implement this from day one, both within the sector itself and on the part of those who monitor - the Department of Agriculture and other authorities. Licensed operators have invested large amounts of money to upgrade their transporters and to meet the training and competence requirements of this regulation. In fact, I note that, just this month in Ireland, a number of training courses are under way for drivers of vehicles transporting cattle, sheep, goats, pigs, horses and poultry - a point raised by Ms Jeggle - and perhaps other Member States need to do the same.
It is interesting that the regulation applies only to the transport of animals undertaken in connection with an economic activity. I have a concern that we ignore the welfare of domestic pets, because I have seen examples of people who think that they know how to look after animals doing very badly on that front and yet, very often, these are the same people who insist on particular rules for farming and for economic activity. That is an area we need to look at.
I believe that, in general, established transporters of animals are licensed and authorised and comply with best welfare standards - because it is in their vital interests to do so: they need to transport animals to arrive in good condition so that they meet the needs of those who are purchasing. The problem is with the unregulated sector, where some people are untouched by these rules, and that is what we need to focus on. Who are the people who are outside the box, and how can we catch them and put them out of business?
Let me say in relation to time limits and the eight-hour rule that the reason why Europe had a real problem in getting this regulation into place was because many Member States, including Ireland, know that we need to transport our animals for longer durations, but we also know how to look after them in so doing. So I would disagree with those who want to reduce the time duration, but I agree that we need to make sure that welfare is a priority.
On horses, I often say to myself that I wish I were a thoroughbred, because they travel first class. Obviously, people look after animals with a high economic value, and in the economic downturn we are going through, I worry about the welfare of horses, full stop. I would say: no more rules. We have perhaps too many already that are choking the sector that is complying with them. But let us apply the rules to everybody, and let us get those who are not meeting the rules out of the system.
Mr President, I would like to congratulate Mr Parish on bringing this forward. Despite our political differences, and notwithstanding his very obvious deficiencies as a human being, I think he is actually very sound on this and I support him. We need this regulation to be a success and we need it to be universally in force, but I have a number of reservations and I disagree with some colleagues who spoke this morning.
Mr Stevenson said that longer journeys were unavoidable - I say: not so. Mrs Jensen spoke of 24-hours transport - not necessarily. Mr Allister, the agricultural industry has to ask questions itself. As a civilised society, we need to look at the whole question, the whole purpose, the whole idea of transporting animals long distances and then killing them. If I were a meat eater, I would be asking how can the suffering en route which we know about, the dehydration, the stress and - to our Irish colleagues North and South - the sea journeys, possibly improve the quality of the product at the end?
To my mind, it makes no economic sense. It does not make humanitarian sense. This is why I favour a complete ban on the transport of animals, which, I believe, would support rural economies. It would encourage local producers, yes, small- and medium-sized enterprises as someone spoke of, and it would enable consumption of food as near the point of production as possible.
In the absence of that, and I know it is not going to happen in the near future, I think we need proper realistic enforcement of what we have at the moment, the regulation, and I urge the Commission to use all the agencies across Europe - police forces on motorways if necessary - to stop and check lorries to see whether they are carrying out the full requirements of this legislation.
Mr President, has the Commission considered the human health implications of poor implementation of animal welfare regulations? Transport, especially transport over long distances with a lack of space, produces stress, and stress means more susceptibility to disease. This is particularly true for horses, where scientific studies show that transport makes horses become shedders. That means they excrete a lot more than they would normally, which greatly increases the likelihood of the spread of disease. Many transported animals are going to slaughter - 320 million of them in the EU each year - so that means there is a greatly increased risk of diseases like salmonella entering the food chain.
Given the very poor level of implementation of current rules and the stress involved in long journeys, even with proper rest stops, especially for horses, does the Commission plan to come forward, where necessary and on the basis of scientific evidence, with a finite absolute journey time limit? That would be in the interests of animal welfare and of human health.
(PL) Mr President, Commissioner, the problem of animal transports is very important and it is a good thing that Parliament is addressing the issue again. However, what is less positive is the fact we are failing to implement the regulation effectively.
I welcome the fact that, during the course of our debates today, we are continuing to focus on the transport of horses. This is welcome news not only because I breed horses, but also because standards are definitely not being upheld in this area. I would like to take this opportunity to say that horses can understand humans. However, although horses always understand us, we cannot always understand them. Horses, like people, feel apprehension, fear, and are able to trust humans. I remember an incident where a seriously ill horse in a clinic would not let the vets do anything to him in my daughter's absence. As soon as my daughter arrived, they were able do what they wanted to him. He quite simply trusted her. Just as we human beings do not always trust doctors, that horse did not trust the vets, but he did trust a familiar person. I therefore think that humans also fail to understand horses when they are scared, or when they try to defend themselves. Instead, people treat this behaviour as disobedience. The owner beats the horse. The horse, for his part, knows why his owner is upset and knows how to yield to him. That is why I am obliged to all the MEPs who are also able to approach this problem from the point of view of what is good, to view it as an issue involving a living creature, and to view it with a certain amount of humanity.
(NL) Mr President, we are once again discussing the transport of animals in this House, and we will once again reach a two-fold conclusion. Firstly, current legislation is lagging far behind Parliament's ambitions as set out in the report of my predecessor Albert Jan Maat, who, to my mind, was right to draw a distinction between animals intended for slaughter and other cattle. Indeed, steps have been taken in the area of training drivers, better transport conditions and the use of GPS, but these are certainly not enough.
Secondly, monitoring remains the Achilles' heel of this legislation. Monitoring by Europe leaves something to be desired and is still very much organised at national level. There is an urgent need, therefore, for agreements on handling complaints and gathering evidence across borders. I should also like to see the Food and Veterinary Office step up its monitoring efforts. My amendment to make more funds available for this in the budgetary procedure has been rejected by, inter alia, the European Commission. Even now, the European Commission refers to national reports which it will be assessing on paper. Would the European Commission prefer to wash its hands of this matter than to guarantee actual European-wide monitoring, ad hoc inspections by European inspectors and European supervision?
Other improvements that need to be made to current legislation are: more and better-equipped resting places within the European Union and beyond, more specific climate conditions for the different animal species and, finally, we have to start working on the compulsory use of satellite systems, with access by authorised personnel to a central database.
Despite an incomplete European overview of the actual implementation of this legislation, we do, of course, pick up certain rumours, from Austria for example, where a local inspector reportedly sees many empty lorries drive in the direction of Poland and the Czech Republic, for example, but he does not see the full vehicles returning, heading towards southern Europe. Does this mean that, once these lorries are full, they decide to make a detour around Austria, perhaps to avoid the stricter monitoring rules that are in place there in comparison with the surrounding countries? For me, that is an indication that the legislation is being applied very differently by the Member States.
Another problem is the role of the vets who need to sign for transport. Commissioner, in some cases, these vets have become nothing but stamp machines. Surely nobody in their right mind could sign off a transport schedule for horses from Romania to southern Italy that was due to last 24 hours? The last 500 km of this transport would, according to the transport schedule, take 2.5 hours. This makes you wonder whether these animals were to be transported in a Ferrari.
Finally, young animals, particularly puppies, for example, are now being ferried across the whole of Europe without there being any legislation in place. I would therefore like to urge the European Commission to look into this.
We have done our homework in this House; we are now looking forward to the Commission proposals that we expect before the forthcoming elections for this House.
Mr President, like some other colleagues, I am going to concentrate on the transport of horses. There is now overwhelming evidence showing that EU rules meant to protect the welfare of horses during long-distance transport are being flouted, resulting in inhumane conditions and needless suffering. In some cases, horses are packed like sardines into steel lorries, where temperatures can be over 40 °C. In some cases, those horses are transported for thousands of miles without food or water, causing injury or even death.
Does the Commission have any information as to how many transgressions of Regulation (EC) No 1/2005 have been taken to court by Member States since it came into effect on 5 January 2007 and whether the EU regulations on harmonised GPS monitoring of vehicles will be enforced? Is there any way individuals can get access to data extracted from traces on movement of animals within Member States? I know the Commission can access that, but individuals cannot. I would like answers to those three specific questions please.
Mr President, it gives me pleasure to speak on this most important debate this morning and I would emphasise how very important to the North West of England the transportation of live animals is. As the Chair of the Committee on Agriculture said, we would much rather have these animals slaughtered and then transported after they have died for processing away from the base if the movement of the meat is needed; but in the North West, we have a lot of horses, a lot of sheep and a lot of cattle - lots of movements of animals.
I was a national Member of Parliament for 18 years. This was a continuous problem, raised time and again with me by my constituents. I submit that things have not really improved over the last 10 or 20 years.
I am delighted that this question has been tabled. The first year was 2007 and reports had to be in by June 2008, but I submit that we are behind programme. I have listened to what the Commissioner has said - that he will have a look at the advantage of satellite monitoring. That is a good idea. But I put it to the Commissioner that there are many detailed checks engrained in the Regulation, quite rightly - things like the fitness for transport of the animals, transport practices, means of transport, sea containers, integral journey times, resting periods, space allowances - which are all matters that cannot be viewed by satellite. They need detailed inspections, and lessons need to be learned.
I would have hoped that in his final remarks, there would be a date by which he hopes to wind up and submit his proposals and conclusions at this early time in the implementation of the Regulation because, the sooner something is done to improve the situation, the better.
It is appalling that these long journey times have to be faced by animals in their last few days of life. Consumers want to see, as they want to with free-range hens and eggs, that we are being humane in our treatment, and they will pay an added price for the meat because they want to see us caring for these animals that are so precious and necessary for our food needs.
(FI) Mr President, Commissioner, my thanks go to Mr Parish for this debate.
Guaranteeing the welfare of animals is something that is very important. The Commission needs to ensure that the Animal Transport Regulation is implemented and monitored consistently throughout the EU.
EU legislation on the transport of animals is strict. Recurrent serious problems with animal transport are due to gross breaches of the law. The current regulations on the time limit for animals in transport and their derogations are adequate if they are properly monitored and if, at the same time, top quality transport fleets are maintained. These need to have proper ventilation, temperature control, a drinking water system and a satellite navigation system. In addition, drivers have to be trained, and there need to be guidelines drawn up on the proper conditions for animal transport, as is now being done in many Member States.
I think it is important that the present Animal Transport Regulation is properly implemented everywhere in the EU and that the experiences gained from it are taken account of prior to any drafting of new regulations.
(DE) Mr President, Commissioner, ladies and gentlemen, a community can work together constructively only if everyone abides by the laws and rules. Farmers, in particular, attach the highest priority to ensuring that animals are transported in such a way that, after slaughter, the meat that reaches consumers is of the best quality and affected as little as possible by stress. Black sheep must be named and shamed, as these violations are unacceptable and bring the whole industry into disrepute.
We have to successfully reduce the transport of live animals for slaughter. I hope that we can arrive at a comprehensible state of affairs in this regard at long last, and also that there is a scientific basis. Commissioner, I wish to reiterate my call for third-country imports failing to comply with the rules to be treated and punished in exactly the same way as animal shipments within the EU.
Mr President, this debate has shown that there are, at the very least, huge doubts as to whether the current legislation is working, whether it is properly enforced across all Member States, and even whether it can be properly enforced. Is it possible to enforce this legislation when there is international transport of animals?
We will have to examine whether we have to go back to the idea of a strict eight-hour limit with no derogations and without exceptions - except perhaps for sea transport from islands but, otherwise, no derogations at all.
Colleagues may be interested to know that there is a new website campaigning precisely for this, with a petition being gathered. It is: www.8hours.eu. Many Members and others listening to this debate may be interested in visiting this website.
(PL) Mr President, much has been said today on the subject of humane treatment, and to what extent we are a civilised society. I agree that, in general, our debates and the points we are making are a step in the right direction. This debate is very necessary.
I would just like to point out that, although the direction we have taken is quite justified and correct, we should not place any artificial or unnecessary burdens on farmers and businesses, something which I am certain we can avoid. I simply appeal to the Commission and to us all, at the European Parliament, to ensure that we do not lead this good project into certain unnecessary difficulties. Since, today, we are firmly stressing these entirely justified solutions, I would also appeal to you to avoid adopting a selective approach later on. All of us, namely all the countries in the Community, in the European Union, need to treat them equally. Today, for example, I am concerned about the....
(The President cut off the speaker)
(RO) Animal experiments represent an important stage in biological and medical research. As part of this activity, however, particular attention must be focused on the care given to the animals used for scientific or other experimental purposes. Indeed, the European Union must give an example on how to house and care for these animals.
European Commission Directive 86/609 is more than 20 years old and regulates these aspects only in a vague, open-minded fashion. According to the statistics, approximately 235 million animals have been used in experiments throughout the whole of Europe during this period, with more than 12 million being killed every year in the laboratories of the European Union.
Providing care involves a whole set of material and other conditions which must be guaranteed for the animals being used. Every aspect, from the trade in animals, transportation and surgery to killing and destroying the life of an animal, must be carried out in strict compliance with international and national provisions relating to the species, the category of animal and circumstances in order to prevent them, as far as possible, experiencing any physical and mental suffering.
This care requires ....
(The President cut off the speaker)
(RO) The new Member States, and I will specifically refer to my country, Romania, need, as has already been expressed here, support in reinforcing the powers of the authorities responsible for verifying the application of the Regulation we are debating today concerning animal transport.
From this point of view, it is still very difficult for the veterinary authorities in Romania to inspect animal transport without calling on the police, which is the only authority competent to stop means of transport in transit.
The second issue specific to Romania is the continuation, obviously on a much smaller scale, of transhumance, a practice which should be treated, in my view, as a separate issue in itself and preserved as far as possible.
The third and last issue I want to talk about is the concern we should have about the powers associated with the inspections and reports which we are discussing.
(The President cut off the speaker)
Mr President, I am strongly of the opinion that the quality of the vehicle and skills of the driver are as important as, if not more important than, the length of journeys. Two hours in a banger or clapped-out vehicle driven at excessive speed, especially when cornering, have far more serious welfare implications than eight or ten hours in a comfortable, properly equipped modern lorry, driven with care and consideration for the animal occupants.
The welfare of horses for slaughter continues to be a serious concern, and there is on-going evidence of some Member States ignoring - perhaps choosing to ignore - the legislation in this area. Commissioner, have you received last June's annual report from Ireland? Which countries have failed to file the report? Will these reports be available on the internet? And do you have details of the number of proceedings being brought in each Member State? Please give me answers to those four questions.
(PL) Mr President, the European Union places great value on the proper treatment of animals during the entire period of breeding, from birth to the slaughterhouse. As we know, the quality of the meat depends on the way the animals are treated during breeding and during transport.
Animal protection standards during transport need to be established for specific animal species, on the basis of scientific evidence. We therefore need to review this Regulation. Due to trade needs, animals are transported over specified distances which are often too long, and which require a significant amount of time to cover. It is therefore important to respect prescribed principles and standards. That is why the question regarding how, and whether, EU legislation on the transport of animals is implemented, was entirely justified. We should assess the situation in specific Member States. We should remember that this all has an impact on costs and on productive competitiveness. The citizens of the European Union are very sensitive....
(The President cut off the speaker)
Mr President, I shall be very brief because I am the author of this question. Could I just say to the Commissioner before he sums up, that of the three questions here, he has answered the first one inasmuch as he mentioned the Member States that have not yet produced a report. What I really want to know is: has the Commission already carried out a preliminary analysis of the reports and what is happening? Also, is the Commission going to bring forward a report on the Regulation in the future? That is what we need urgently.
We also need to have best practice because Slovenia, for instance, follows the vehicles through their country. Many countries are doing good work and others are doing bad work, to put it bluntly. Is the Commission going to do a proper analysis of all this, and when is it going to come forward with it?
Mr President, ladies and gentlemen, Roman law defines an animal as an object. I recall a military regulation which stipulated that a single wagon could carry 8 horses or 48 men. This indicates that during the course of civilisation, it has begun to be understood that there is a greater affinity between human beings and animals than between human beings and objects. In my opinion, the development of civilisation has led us to understand that animals are not objects, that they are living beings which have intrinsic rights and we have expressed this view in our laws. I think it can be said that European regulations have now been formulated and that they undoubtedly represent progress for civilisation. On the other hand, the debate has clearly shown that they are not applied consistently and that reasons could be found for further improvements in their structure.
The Commission agrees with these general statements and in its activities will also seek to improve the system for implementing checks and monitoring the situation. We are thus now in the process of drawing up new regulations that will try to take into account the latest scientific findings from a broad range of areas because, as this debate has also shown clearly, this is a complex problem. It is not a simple matter, it is not enough to say 'good, let us take one or two measures, and the matter will be resolved'. In my opinion, the debate also showed clearly that the idea of protecting livestock and animals generally constitutes an idea which is not based just on practical considerations relating to consumer protection. We are inclined to take certain protective measures even though they have no real significance for consumers and bring no real benefit, simply because this is a very significant ethical matter.
I would like to try and answer some specific questions. A whole series of questions have been asked and we are, of course, ready to respond to individual MEPs in more detail over the questions I do not touch on now. One of the questions concerned the countries which have not submitted reports and I have mentioned these in my introductory speech. As this is such an important matter, however, I will mention that these countries were Cyprus, Lithuania, Malta, Bulgaria and Luxembourg. This question therefore did not apply to Ireland, which has fulfilled its obligations. Other questions related to access to information. I would like to mention that it is theoretically possible to publish the various national reports but the regulation allows Member States to refuse on the grounds of confidentiality. However, no Member State has done so. In the event of a request to publish a report, the Commission will then ask the Member States whether they wish to apply the confidentiality rule. As I do not expect this to happen, the report can then be published in full and, in my opinion, this would stimulate further debate. The annual reports are studied by the Commission's own experts and, at the same time, they are supplemented with the findings obtained by Commission officials on the ground, thus creating a basis for further comments on compliance with the terms of the regulation and for further ideas on the development of the EU's legal and organisational system in this area.
Concerning the question of a further draft directive for the amendment of the legal system, I have already stated that the Commission is working on such drafts and is attempting to apply the most up-to-date scientific knowledge. A question was put forward as to how many infraction proceedings are currently under way. Currently, there are two infraction proceedings under way and two or three claims have been made against Andalusia or rather Spain. A total of six Member States were inspected in detail in 2008. These are some more specific facts relating to the questions that have been raised. Ladies and gentlemen, I would like once more to thank you for a debate which has been comprehensive and which has shown clearly that the positions of the Commission and of the Parliament are very close. In my opinion, this is a promising sign for further progress in this exceptionally sensitive area.
The debate is closed.
Written statement (Rule 142)
in writing. - Mr President, once again it seems the laws we pass here are not being implemented across all Member States. The Animal Transport Regulation has been in force for 2 years now, yet there are still massive breaches of animal rights, particularly in the transportation and slaughter of horses. I would ask the Commission what they are doing to ensure that horses are slaughtered in their countries of origin, without having to undergo long and distressing journeys to consuming countries.
A major concern for me and the people I represent is that these animals travel in inhumane, crowded, filthy conditions, with limited food and water. This is unnecessary. While we cannot stop the meat being consumed, if animals are to be slaughtered, they must be slaughtered in their countries of origin and transported to other countries as carcasses. Furthermore, consumers must be told if the meat they are eating is not local but comes from hundreds of miles away.
Mr President, for the welfare of these horses, all the efforts we have made here in this Parliament for the rights of transported animals must not continue to be ignored.